Exhibit 10.1

BUSINESS FINANCING AGREEMENT

 

 

Borrowers:   

Orion Energy Systems, Inc.

2210 Woodland Drive

Manitowoc, WI 54220,

and its Subsidiaries party hereto

   Lender:   

Western Alliance Bank

55 Almaden Boulevard, Suite 100

San Jose, CA 95113

 

This BUSINESS FINANCING AGREEMENT, dated as of October 26, 2018, is made and
entered into between WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION (“Lender”),
on the one hand, and ORION ENERGY SYSTEMS, INC., a Wisconsin corporation
(“Parent”), the Subsidiaries of Parent listed on Schedule 1 attached hereto, and
such other direct or indirect Subsidiaries of Parent that may hereafter become
parties hereto (collectively with Parent, “Borrowers” and each a “Borrower”), on
the other hand, on the following terms and conditions:

 

1.

REVOLVING CREDIT LINE.

 

  1.1

Advances. Subject to the terms and conditions of this Agreement, from the date
on which this Agreement becomes effective until the Maturity Date, Lender will
make Advances jointly and severally to Borrowers not exceeding the Credit Limit
or the Borrowing Base, whichever is less; provided that in no event shall Lender
be obligated to make any Advance that results in an Overadvance or while any
Overadvance is outstanding. Amounts borrowed under this Section may be repaid
and subject to the terms and conditions hereof reborrowed during the term of
this Agreement. It shall be a condition to each Advance that (a) an Advance
Request acceptable to Lender has been received by Lender, (b) all of the
representations and warranties set forth in Section 3 are true and correct in
all material respects (except to the extent such representation is qualified by
“materiality”, “material adverse change” or words of similar import, in which
case they shall be true and correct in all respects) on the date of such Advance
as though made at and as of each such date, except to the extent such
representation or warranty relates to a specific earlier date in which case such
representation and warranties shall be true and correct in all material respects
(except to the extent such representation is qualified by “materiality”,
“material adverse change” or words of similar import, in which case they shall
be true and correct in all respects) as of such stated earlier date, and (c) no
Default has occurred and is continuing, or would result from such Advance.

 

  1.2

Advance Requests. Administrative Borrower may request that Lender make an
Advance by delivering to Lender an Advance Request therefor and Lender shall be
entitled to rely on all the information provided by Administrative Borrower to
Lender on or with the Advance Request. Lender may honor Advance Requests,
instructions or repayments given by any Authorized Person. So long as all of the
conditions for an Advance set forth herein have been satisfied, Lender shall
fund such Advance into Borrowers’ Account within one business day of Lender’s
receipt of the applicable Advance Request; provided that if such Advance request
is made before 12:00 noon Pacific time on a business day, Lender shall use its
commercially reasonable best efforts to fund such Advance into Borrowers’
Account on the date of receipt of the Advance Request.

 

  1.3

Due Diligence. Lender may audit Borrowers’ Receivables and Inventory, and any
and all records pertaining to the Collateral, at Lender’s Permitted Discretion
and at Borrowers’ expense; provided that if no Event of Default exists,
Borrowers shall be obligated to reimburse Lender for only one such audit of
Borrowers’ Receivables in any 6-month period. Lender may at any time and from
time to time contact Account Debtors and other persons obligated or
knowledgeable in respect of Receivables to confirm the Receivable Amount of such
Receivables, to determine whether Receivables constitute Eligible Receivables,
and for any other purpose in connection with this Agreement; provided that if no
Event of Default exists, Lender shall only contact Account Debtors and other
persons obligated or knowledgeable in respect of Receivables pursuant to this
Section 1.3 in connection with an audit conducted pursuant to this Section 1.3.
Lender may at any time and from time to time obtain at Borrowers’ expense, an
appraisal of the Inventory by an appraiser acceptable to Lender in its Permitted
Discretion; provided that if no Event of Default exists, Borrowers shall be
obligated to reimburse Lender for only one such appraisal in any 12-month
period. If any of the Collateral or Borrowers’ books or records pertaining to
the Collateral are in the possession of a third party, each Borrower authorizes
that third party to permit Lender or its agents to have access to perform
inspections or audits thereof and to respond to Lender’s requests for
information concerning such Collateral and records.

 

  1.4

Collections.

 

  (a)

Lender shall have the exclusive right to receive all Collections on all
Receivables. Each Borrower shall (i) immediately notify, transfer and deliver to
Lender all Collections such Borrower receives for deposit into the Collection
Account, (ii) deliver to Lender a monthly bank statement or a detailed cash
receipts journal on Friday of each week and with each Advance Request as of no
earlier than 3 business days prior to the date of the Advance Request until the
Lockbox is operational, and (iii) immediately enter into a collection services

 

1



--------------------------------------------------------------------------------

  agreement acceptable to Lender (the “Lockbox Agreement”) pursuant to which all
Collections received in the Lockbox shall be deposited into the Collection
Account. Borrowers shall use the Lockbox address as the remit to and payment
address for all of Borrowers’ Collections from Account Debtors, and Borrowers
shall instruct all Account Debtors to make payments either directly to the
Lockbox for deposit by Lender directly to the Collection Account, or instruct
them to deliver such payments to Lender by wire transfer, ACH, or other means as
Lender may direct for deposit to the Lockbox or Collection Account. It will be
considered an immediate Event of Default if this does not occur or the Lockbox
is not operational within 60 days of the date of this Agreement.

 

  (b)

At Lender’s option, Lender may either (i) transfer all Collections deposited
into the Collection Account to Borrowers’ Account, or (ii) apply the Collections
deposited into the Collection Account to the outstanding Account Balance, in
either case, within three business days of the date received (provided that
Lender shall use its commercially reasonable efforts to deposit the Collections
deposited into the Control Account to the outstanding Account Balance within one
business day); provided that upon the occurrence and during the continuance of
any Event of Default, Lender may apply all Collections to the Obligations in
such order and manner as Lender may determine. Lender has no duty to do any act
other than to apply such amounts as required above. If an item of Collections is
not honored or Lender does not receive good funds for any reason, any amount
previously transferred to Borrowers’ Account or applied to the Account Balance
shall be reversed as of the date transferred or applied, as applicable, and, if
applied to the Account Balance, the Finance Charge will accrue as if the
Collections had not been so applied. Lender shall have, with respect to any
goods related to the Receivables, all the rights and remedies of an unpaid
seller under the UCC and other applicable law, including the rights of replevin,
claim and delivery, reclamation and stoppage in transit.

 

  1.5

Receivables Activity Report. Within 30 days after the end of each Month End,
Lender shall send to Administrative Borrower a report covering the transactions
for the prior billing period, including the amount of all Advances, Collections,
Adjustments, Finance Charges, and other fees and charges. The accounting shall
be deemed correct and conclusive unless Administrative Borrower makes written
objection to Lender within 30 days after Lender sends the accounting to
Administrative Borrower.

 

  1.6

Adjustments. In the event any Adjustment not made in the ordinary course of
business, consistent with past practices (including Adjustments for discounts
for prompt payment) or dispute is asserted by any Account Debtor, Administrative
Borrower shall promptly advise Lender and shall, subject to Lender’s approval,
resolve such disputes and advise Lender of any Adjustments; provided that in no
case will the aggregate Adjustments made with respect to the Receivables exceed
5% of the aggregate Receivable Amount in any month unless Borrowers have
obtained the prior written consent of Lender. So long as any Obligations are
outstanding, Lender shall have the right, at any time, to take possession of any
rejected, returned, or recovered personal property. If such possession is not
taken by Lender, the applicable Borrower is to resell it for Lender’s account at
Borrowers’ expense with the proceeds applied as set forth in Section 1.4.

 

  1.7

Recourse; Maturity. Advances and the other Obligations shall be with full
recourse against Borrowers. On the Maturity Date, Borrowers will pay all then
outstanding Advances and other Obligations to Lender or such earlier date as
shall be herein provided.

 

  1.8

Letter of Credit Line. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to issue or cause an Affiliate to issue letters of credit
for the account of Borrowers (each, a “Letter of Credit” and collectively,
“Letters of Credit”) from time to time; provided that (a) the Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Sublimit and
(b) the Letter of Credit Obligations will be treated as Advances for purposes of
determining availability under the Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other Advances. The form and
substance of each Letter of Credit shall be subject to approval by Lender, in
its sole discretion. Each Letter of Credit shall be subject to the additional
terms of the Letter of Credit agreements, applications and any related documents
required by Lender in connection with the issuance thereof (each, a “Letter of
Credit Agreement”). Each draft paid under any Letter of Credit shall be repaid
by Borrowers in accordance with the provisions of the applicable Letter of
Credit Agreement. No Letter of Credit shall be issued that results in an
Overadvance or while any Overadvance is outstanding. Upon the Maturity Date,
Borrowers shall Cash Collateralize all Letters of Credit Obligations if the term
of this Agreement is not extended by Lender.

 

  1.9

Cash Management Services. Borrowers may use availability hereunder up to the
Cash Management Sublimit for Lender’s cash management services, which may
include merchant services, direct deposit of payroll, and check cashing services
identified in various cash management services agreements related to such
services (the “Cash Management Services”). The entire Cash Management Sublimit
will be treated as an Advance for purposes of determining availability under the
Credit Limit and shall decrease, on a dollar-for-dollar basis, the amount
available for other Advances. The Cash Management Services shall be subject to
additional terms set forth in applicable cash management services agreements.
Upon the Maturity Date, Borrowers shall Cash Collateralize all Cash Management
Services if the term of this Agreement is not extended by Lender.

 

2



--------------------------------------------------------------------------------

  1.10

Business Credit Card. Borrowers may use availability hereunder up to the Credit
Card Limit for issuance by Lender of business credit cards for Borrowers. The
entire Credit Card Limit will be treated as an Advance for purposes of
determining availability under the Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other Advances. All credit
cards issued under the Credit Card Limit shall be subject to additional terms
set forth in applicable credit card agreements. Upon the Maturity Date,
Borrowers shall Cash Collateralize the amount owing to Lender on account of
credit cards issued to Borrowers if the term of this Agreement is not extended
by Lender.

 

  1.11

Foreign Exchange Facility. Borrowers may enter in foreign exchange forward
contracts with Lender under which Borrowers commit to purchase from or sell to
Lender a set amount of foreign currency more than one business day after the
contract date (the “FX Forward Contract”). The total FX Forward Contracts at any
one time may not exceed 10 times the amount of the FX Sublimit. Ten percent
(10%) of the amount of each outstanding FX Forward Contract shall be treated as
an Advance for purposes of determining availability under the Credit Limit and
shall decrease, on a dollar-for-dollar basis, the amount available for other
Advances. Lender may terminate the FX Forward Contracts if an Event of Default
occurs and is continuing. Each FX Forward Contract shall be subject to
additional terms set forth in the applicable FX Forward Contract or other
agreements executed in connection with the foreign exchange facility. Upon the
Maturity Date, Borrowers shall Cash Collateralize the amount owing to Lender on
account of the FX Sublimit if the term of this Agreement is not extended by
Lender.

 

  1.12

Overadvances. Upon any occurrence of an Overadvance, Borrowers shall immediately
pay down the Advances such that, after giving effect to such payments, no
Overadvance exists.

 

2.

FEES AND FINANCE CHARGES.

 

  2.1

Finance Charges. Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender. The accrued and
unpaid Finance Charge shall be due and payable within 10 calendar days after
each Month End during the term hereof.

 

  2.2

Fees.

 

  (a)

Termination Fee. In the event this Agreement is terminated prior to the first
anniversary of the date of this Agreement, Borrowers shall pay the Termination
Fee to Lender; provided that if this Agreement, following Borrowers’ request and
the consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed), is transferred to another operating division of Lender,
the transfer will not be deemed a termination resulting in the payment of the
Termination Fee; provided that Borrowers agree, at the time of transfer, to the
payment of comparable fees in an amount not less than that set forth in this
Agreement, and provided further that such transfer is not as a result of an
Event of Default.

 

  (b)

Facility Fee. Borrowers shall pay the Facility Fee to Lender promptly upon the
execution of this Agreement and each anniversary thereof.

 

  (c)

Letter of Credit Fees. Borrowers shall pay to Lender fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each draft under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Lender’s
standard fees and charges then in effect for such activity.

 

  (d)

Cash Management, Business Credit Cards, and FX Forward Contract Fees. Borrowers
shall pay to Lender fees in connection with the Cash Management Services,
business credit cards, and the FX Forward Contracts as determined in accordance
with Lender’s standard fees and charges then in effect for such activity.

 

  (e)

Due Diligence Fee. Borrowers shall pay the Due Diligence Fee to Lender promptly
upon the execution of this Agreement and each anniversary thereof.

 

  2.3

Change in Applicable Margin.

 

  (a)

Until delivery of the first Compliance Certificate due hereunder, the Quick
Ratio will be conclusively deemed to be less than 1.00 to 1. Thereafter, changes
in the Applicable Margin resulting from a change in the Quick Ratio, shall
become effective on the first day of the calendar month following Lender’s
receipt of the latest Compliance Certificate, commencing with the Compliance
Certificate with respect to the month ending October 31, 2018, and shall be
based on the Quick Ratio disclosed in such Compliance Certificate; provided,
however, for purposes of determining the aforementioned margins, if
Administrative Borrower fails to deliver to Lender an accurate completed
Compliance Certificate when due hereunder, the Quick Ratio shall be conclusively
presumed to be less than 1.00 to 1.0 until the applicable Compliance Certificate
has been so completed and delivered to Lender. No reduction in the Applicable
Margin shall be granted if an Event of Default has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

  (b)

If, as a result of any restatement of or other adjustment to Borrowers’
financial statements or for any other reason, Lender determines that (a) the
Quick Ratio as calculated by Borrowers as of any applicable date was inaccurate
and (b) a proper calculation of the Quick Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Quick Ratio
would have resulted in higher pricing for such period, in addition to and not in
substitution of any of Lender’s other rights and remedies with respect thereto,
Borrowers shall pay to Lender, promptly on demand by Lender, an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
and (ii) if the proper calculation of the Quick Ratio would have resulted in
lower pricing for such period, Lender shall refund to Borrowers the excess of
the amount of interest and fees actually paid for such period over the amount of
interest and fees that should have been paid for such period; provided that if,
as a result of any restatement or other event a proper calculation of the Quick
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amount of interest and fees paid for all
such periods.

 

3.

REPRESENTATIONS AND WARRANTIES. Each Borrower represents and warrants:

 

  3.1

No representation, warranty or other statement of such Borrower in any
certificate or written statement given to Lender contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not materially misleading.

 

  3.2

Such Borrower is duly existing and in good standing in its state of formation
and, except as otherwise permitted under Section 4.10(b), qualified and licensed
to do business in, and in good standing in, any state in which the conduct of
its business or its ownership of property requires that it be qualified.

 

  3.3

The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with such Borrower’s organizational documents,
nor constitute an Event of Default under any material agreement by which such
Borrower is bound. Such Borrower is not in material default under any agreement
to which or by which it is bound.

 

  3.4

Such Borrower has good title to the Collateral and all inventory is in all
material respects of good and marketable quality, free from material defects
(ordinary wear and tear excepted).

 

  3.5

Such Borrower’s name, form of organization, chief executive office, and the
place where the records concerning all Receivables and Collateral are kept is
set forth in Schedule 1 attached to this Agreement. Such Borrower is located at
its address for notices set forth in this Agreement.

 

  3.6

If such Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

 

4.

MISCELLANEOUS PROVISIONS. Each Borrower will:

 

  4.1

(a) Maintain its corporate existence and good standing in its jurisdiction of
incorporation, (b) maintain its qualification in each jurisdiction necessary to
such Borrower’s business or operations except where the failure to so maintain
would not reasonably be expected to have a Material Adverse Effect, and (c) not
merge or consolidate with or into any other business organization, or acquire
all or substantially all of the capital stock or property of a third party,
unless (i) any such acquired entity becomes a “Borrower” under this Agreement
and (ii) Lender has previously consented to the applicable transaction in
writing; provided, however, so long as no Default or Event of Default shall have
occurred and be continuing prior to or immediately after giving effect to any
action described below or would result therefrom, upon prior written notice to
Lender, any Borrower may merge with and into another Borrower, provided that if
Parent is a party to such merger, Parent shall be the continuing or surviving
entity.

 

  4.2

Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records.

 

  4.3

Pay all its taxes including gross payroll, withholding and sales taxes when due
and will deliver satisfactory evidence of payment to Lender if requested, other
than such taxes being contested in good faith by appropriate proceedings, and
for which adequate reserves have been set aside with respect thereto as required
by GAAP and, by reason of such contest or nonpayment, no property is subject to
a material risk of loss or forfeiture.

 

4



--------------------------------------------------------------------------------

  4.4

Maintain:

 

  (a)

insurance satisfactory to Lender as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of such Borrower’s
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers’
compensation, and any other insurance which is usual for such Borrower’s
business. Each such policy shall provide for at least thirty (30) days prior
notice to Lender of any cancellation thereof; provided that notice may be ten
(10) days in the case of non-payment of premium.

 

  (b)

all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral. Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement,
or in an amount acceptable to Lender. The insurance must be issued by an
insurance company acceptable to Lender and must include a lender’s loss payable
endorsement in favor of Lender in a form acceptable to Lender.

Upon the request of Lender, Borrowers shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.

 

  4.5

Immediately transfer and deliver to Lender all Collections such Borrower
receives.

 

  4.6

Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 

  4.7

Promptly notify Lender if such Borrower hereafter obtains any interest in any
registered copyrights, patents, trademarks or licenses that are significant in
value or are material to the conduct of its business.

 

  4.8

Provide the following financial information and statements in form and content
acceptable to Lender, and such additional information as requested by Lender
from time to time in its Permitted Discretion. Lender has the right to require
Borrowers to deliver financial information and statements to Lender more
frequently than otherwise provided below, and to use such additional information
and statements to measure any applicable financial covenants in this Agreement.

 

  (a)

Within 5 days of filing with the Securities and Exchange Commission, the annual
financial statements of Borrowers, certified and dated by an authorized
financial officer. These financial statements must be audited (with an opinion
satisfactory to Lender, it being understood that BDO USA, LLP is acceptable to
Lender) by a Certified Public Accountant acceptable to Lender. The statements
shall be prepared on a consolidated basis.

 

  (b)

No later than 30 days after the end of each month (including the last period in
each fiscal year), monthly financial statements of Borrowers, certified and
dated by an authorized financial officer. The statements shall be prepared on a
consolidated basis.

 

  (c)

Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Borrowers to
or from Borrowers’ auditor.

 

  (d)

If applicable, copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report
and Form 8-K Current Report for Parent concurrent with the date of filing with
the Securities and Exchange Commission.

 

  (e)

Annual projections by month shall be provided to Lender no later than 45 days
after the beginning of each fiscal year, specifying the assumptions used in
creating the projections.

 

  (f)

Within 15 days of filing, copies of all business tax returns, which must be
prepared by a Certified Public Accountant acceptable to Lender, it being
understood that Baker Tilly Virchow Krause LLP and Deloitte are acceptable to
Lender.

 

  (g)

Within 30 days of the end of each month, a Compliance Certificate of Borrowers,
signed by an authorized financial officer and setting forth (i) the information
and computations (in sufficient detail) to calculate the financial covenants at
the end of the period covered by the financial statements then being furnished
and (ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any Event of Default
under this Agreement and, if any such Event of Default exists, specifying the
nature thereof and the action Borrowers are taking and proposes to take with
respect thereto.

 

  (h)

Within 10 days after the end of each calendar month, and with each Advance
Request, a borrowing base certificate, in form and substance satisfactory to
Lender, setting forth Eligible Receivables and Eligible Receivable Amounts
thereof, Eligible Inventory as of the last day of the preceding calendar month
or as of no earlier than 3 business days prior to the date of the Advance
Request, as applicable.

 

5



--------------------------------------------------------------------------------

  (i)

Within 10 days after the end of each calendar month, and with each Advance
Request, a detailed aging of Borrowers’ Receivables by invoice or a summary
aging by account debtor, together with payable aging, inventory schedule,
deferred revenue schedule, sales journal, credit memo report, cash receipt
journal, accrued rebates schedule, copies of the most recent bank account
statements from Investor’s Community Bank, and such other matters as Lender may
request as of the last day of the preceding calendar month or as of no earlier
than 3 business days prior to the date of the Advance Request, as applicable.

 

  (j)

Promptly upon Lender’s request, such other books, records, statements, lists of
property and accounts, budgets, forecasts or reports as to Borrowers and as to
each guarantor of Borrowers’ obligations to Lender as Lender may request.

 

  4.9

Maintain its primary depository and operating accounts with Lender and, in the
case of any deposit accounts not maintained with Lender, grant to Lender a first
priority perfected security interest in and “control” (within the meaning of
Section 9104 of the UCC) of such deposit account pursuant to documentation
acceptable to Lender. Borrowers shall close all deposit accounts maintained with
Wells Fargo Bank and Investor’s Community Bank as soon as possible but in no
event later than 60 days following the date hereof; provided that.
notwithstanding the foregoing, Borrowers shall be permitted to maintain cash in
deposit accounts at Investor’s Community Bank, provided that the aggregate cash
on deposit in all of such deposit accounts does not exceed $15,000, in the
aggregate, at any time.

 

  4.10

Provide to Lender:

 

  (a)

promptly upon the execution hereof, the following documents which shall be in
form satisfactory to Lender:

 

  (i)

An intellectual property security agreement by each Borrower;

 

  (ii)

An Intercompany Subordination Agreement, duly executed by each Borrower and each
of Subsidiary of any Borrower;

 

  (iii)

A Collateral Pledge Agreement, duly executed by Parent, pledging 65% of the
issued and outstanding equity of Orion LED Canada, Inc. owned by Parent; and

 

  (iv)

Such other agreements, instruments and documents as Lender shall reasonably
require; and

 

  (b)

as soon as practicable but in any event no later than November 26, 2018, a
certificate of foreign qualification and good standing for Parent, dated a
recent date, showing that Parent is in good standing under the laws of the state
of South Carolina.

 

  4.11

Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of such Borrower or any
guarantor or any other obligor as Lender may reasonably request.

 

  4.12

Maintain Borrowers’ financial condition as follows in accordance with GAAP and
used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrowers’
financial statements for the period ending October 31, 2018:

 

  (a)

9 months’ RML, tested as of the end of each month.

 

  4.13

Not make or contract to make, without Lender’s prior written consent, capital
expenditures, including leasehold improvements, in any fiscal year in excess of
$500,000.

 

  4.14

Not make any investment in or to any Person, other than investments existing as
of the date of this Agreement and specifically disclosed on a schedule to this
Agreement.

 

  4.15

Not pay any dividends or make any distributions or payment with respect to such
Borrower’s capital stock or redeem, retire or purchase any of Borrower’s capital
stock.

 

  4.16

Not directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrowers except for transactions that are in
the ordinary course of such Borrower’s business, upon fair and reasonable terms
that are no less favorable to such Borrower than would be obtained in an arm’s
length transaction with a non-affiliated Person.

 

5.

SECURITY INTEREST. To secure the prompt payment and performance to Lender of all
of the Obligations, each Borrower hereby grants to Lender a continuing security
interest in the Collateral. Borrowers are not authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender’s prior written
consent, except for the sale of finished inventory in Borrowers’ usual course of
business. Each Borrower agrees to sign any instruments and documents requested
by Lender to evidence,

 

6



--------------------------------------------------------------------------------

  perfect, or protect the interests of Lender in the Collateral. Each Borrower
agrees to deliver to Lender the originals of all instruments, chattel paper and
documents evidencing or related to Receivables and Collateral upon request of
Lender. Borrowers shall not grant or permit any lien or security in the
Collateral or any interest therein other than Permitted Liens.

 

6.

POWER OF ATTORNEY. Each Borrower irrevocably appoints Lender and its successors
and assigns, as its true and lawful attorney in fact, and authorizes Lender
(a) to, whether or not there has been an Event of Default, (i) demand, collect,
receive, sue, and give releases to any Account Debtor for the monies due or
which may become due upon or with respect to the Receivables and to compromise,
prosecute, or defend any action, claim, case or proceeding relating to the
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Lender’s name or such Borrowers’ name, as Lender may
choose; (ii) prepare, file and sign such Borrower’s name on any notice, claim,
assignment, demand, draft, or notice of or satisfaction of lien or mechanics’
lien or similar document; (iii) notify all Account Debtors with respect to the
Receivables to pay Lender directly; (iv) receive and open all mail addressed to
such Borrower for the purpose of collecting the Receivables; (v) endorse such
Borrower’s name on any checks or other forms of payment on the Receivables;
(vi) execute on behalf of such Borrower any and all instruments, documents,
financing statements and the like to perfect Lender’s interests in the
Receivables and Collateral; (vii) debit such Borrower’s deposit accounts
maintained with Lender for any and all Obligations due under this Agreement; and
(viii) do all acts and things necessary or expedient, in furtherance of any such
purposes, and (b) to, upon the occurrence and during the continuance of an Event
of Default, sell, assign, transfer, pledge, compromise, or discharge the whole
or any part of the Receivables. Upon the occurrence and continuation of an Event
of Default, all of the power of attorney rights granted by each Borrower to
Lender hereunder shall be applicable with respect to all Receivables and all
Collateral.

 

7.

DEFAULT AND REMEDIES.

 

  7.1

Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

 

  (a)

Failure to Pay. Borrowers fail to make a payment when due under this Agreement.

 

  (b)

Lien Priority. Lender fails to have an enforceable first lien (except Permitted
Liens) on or security interest in the Collateral.

 

  (c)

False Information. Any Borrower (or any guarantor) has given Lender any
materially false or misleading information or representations or has failed to
disclose any material fact relating to the subject matter of this Agreement.

 

  (d)

Death. Any Borrower or any guarantor dies or becomes legally incompetent, or if
any Borrower is a partnership, its general partner dies or becomes legally
incompetent.

 

  (e)

Bankruptcy. (i) Any Borrower (or any guarantor) files a bankruptcy petition;
(ii) a bankruptcy petition is filed against any Borrower (or any guarantor), and
any of the following events occur: (x) the petition commencing the bankruptcy
petition is not timely controverted; (y) the petition commencing the bankruptcy
proceeding is not dismissed within 60 calendar days of the date of the filing
thereof; (z) an interim trustee is appointed to take possession of all or a
substantial portion of the assets of, or to operate all or any substantial
portion of the business of, such Borrower (or such guarantor); or (aa) an order
for relief shall have been issued or entered therein; or (iii) any Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

 

  (f)

Receivers. A receiver or similar official is appointed for a substantial portion
of any Borrower’s (or any guarantor’s) business and such appointment is not
vacated, stayed or discharged within 30 days of commencement of the appointment,
or the business is terminated.

 

  (g)

Judgments. Any judgments or arbitration awards are entered against any Borrower
(or any guarantor), or any Borrower (or any guarantor) enters into any
settlement agreements with respect to any litigation or arbitration and the
aggregate amount of all such judgments, awards, and agreements exceeds $250,000.
and such judgments, awards and agreements remain unvacated, unbonded or unstayed
for a period of 30 days.

 

  (h)

Material Adverse Change. The occurrence of a Material Adverse Effect.

 

  (i)

Cross-default. Any default occurs under any agreement in connection with any
credit in excess of $200,000 any Borrower (or any guarantor) or any of
Borrowers’ Affiliates has obtained from anyone else or which any Borrower (or
any guarantor) or any of Borrowers’ Affiliates has guaranteed (other than trade
amounts payable incurred in the ordinary course of business and not more than 60
days past due).

 

  (j)

Default under Related Documents. Any default occurs (beyond any applicable cure
or grace periods) under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect.

 

7



--------------------------------------------------------------------------------

  (k)

Other Agreements. Any Borrower (or any guarantor) or any of Borrowers’
Affiliates fails to meet the conditions of, or fails to perform any obligation
under any other agreement any Borrower (or any guarantor) or any of Borrowers’
Affiliates has with Lender or any Affiliate of Lender.

 

  (l)

Change of Control. (i) Parent fails to own and control, directly or indirectly,
100% of the capital stock, membership interests or equity interests of each
other Borrower, (b) any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), becomes the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended), directly or indirectly, of 30%, or more, of the capital
stock, membership interests or equity interests of Parent having the right to
vote for the election of members of the Board of Directors, or (c) a majority of
the members of the Board of Directors of each Borrower do not constitute
Continuing Directors.

 

  (m)

Other Breach Under Agreement. (i) Borrowers fail to meet the conditions of, or
fail to perform any obligation under, Section 1.4, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6,
4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, or 4.16, or (ii) Borrowers
fail to meet the conditions of, or fail to perform any obligation under, any
other term of this Agreement not specifically referred to above and if such
failure to meet or perform is readily curable, such default continues uncured
for a period of 30 days after the earlier to occur of (x) Administrative
Borrower obtaining knowledge of such breach, default or an event of default, or
(y) Lender’s delivery of notice to Administrative Borrower of such breach,
default or an event of default.

 

  7.2

Remedies. Upon the occurrence and during the continuance of an Event of Default,
(1) without implying any obligation to do so, Lender may cease making Advances
or extending any other financial accommodations to Borrowers; (2) all or a
portion of the Obligations shall be, at the option of and upon demand by Lender,
or with respect to an Event of Default described in Section 7.1(e),
automatically and without notice or demand, due and payable in full; and
(3) Lender shall have and may exercise all the rights and remedies under this
Agreement and under applicable law, including the rights and remedies of a
secured party under the UCC, all the power of attorney rights described in
Section 6 with respect to all Collateral, and the right to collect, dispose of,
sell, lease, use, and realize upon all Receivables and all Collateral in any
commercially reasonable manner.

 

8.

ACCRUAL OF INTEREST. All interest and finance charges hereunder calculated at an
annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used. Lender
may charge interest, finance charges and fees based upon the projected amounts
thereof as of the due dates therefor, and adjust subsequent charges to account
for the actual accrued amounts. If any amount due under Section 2.2, amounts due
under Section 9, and any other Obligations not otherwise bearing interest
hereunder is not paid when due, such amount shall bear interest at a per annum
rate equal to the Finance Charge Percentage until the earlier of (i) payment in
good funds or (ii) entry of a trial judgment thereof, at which time the
principal amount of any money judgment remaining unsatisfied shall accrue
interest at the highest rate allowed by applicable law.

 

9.

FEES, COSTS AND EXPENSES; INDEMNIFICATION. Borrowers will pay to Lender upon
demand all reasonable and documented out-of-pocket fees, costs and expenses
(including reasonable and documented fees of attorneys and professionals and
their costs and expenses) that Lender incurs or may from time to time impose in
connection with any of the following: (a) preparing, negotiating, administering,
and enforcing this Agreement or any other agreement executed in connection
herewith, including any amendments, waivers or consents in connection with any
of the foregoing, (b) any litigation or dispute (whether instituted by Lender,
any Borrower or any other person) in any way relating to the Receivables, the
Collateral, this Agreement or any other agreement executed in connection
herewith or therewith, (c) enforcing any rights against any Borrower or any
guarantor, or any Account Debtor, (d) protecting or enforcing its interest in
the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving any Borrower, any Receivable,
the Collateral, any Account Debtor, or any guarantor. Borrowers shall indemnify
and hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing.

 

10.

INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.

 

  10.1

This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrowers concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrowers concerning this
credit; and (c) are intended by Lender and Borrowers as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.

 

8



--------------------------------------------------------------------------------

  10.2

THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY. EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST THE BORROWER MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED
FOR NOTICES PURSUANT TO SECTION 11.

 

11.

NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS. All notices shall be given to
Lender and Borrowers at the addresses or faxes set forth on the signature page
of this agreement and shall be deemed to have been delivered and received:
(a) if mailed, three (3) calendar days after deposited in the United States
mail, first class, postage pre-paid, (b) one (1) calendar day after deposit with
an overnight mail or messenger service; or (c) on the same date of confirmed
transmission if sent by hand delivery, telecopy, telefax or telex. Lender may
honor telephone or telefax instructions for Advances or repayments given, or
purported to be given, by any one of the Authorized Persons. Borrowers will
indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions Lender
reasonably believes are made by any Authorized Person, except arising solely out
of Lender’s gross negligence or willful misconduct. This paragraph will survive
this Agreement’s termination, and will benefit Lender and its officers,
employees, and agents.

 

12.

DEFINITIONS AND CONSTRUCTION.

 

  12.1

Definitions. In this Agreement:

“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.

“Account Debtor” has the meaning in the UCC and includes any person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker’s acceptance assuring payment
thereof.

“Acceptable Letter of Credit” means a standby letter of credit, issued by a bank
or financial institution acceptable to Lender in its Permitted Discretion, in
form and substance satisfactory to Lender in its Permitted Discretion, in an
amount equal to 110% of the Letter of Credit Obligations, naming Lender as
beneficiary to reimburse payments of drafts drawn under outstanding Letters of
Credit.

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.

“Administrative Borrower” is defined in Section 20.11.

“Advance” means an advance made by Lender to Borrowers under this Agreement.

“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting an Advance.

“Agreement” means this Business Financing Agreement.

“Affiliate” means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.

 

9



--------------------------------------------------------------------------------

“Applicable Margin” means the margin set forth below opposite the applicable
Quick Ratio disclosed in the latest Compliance Certificate delivered pursuant to
Section 4.8(g):

 

Quick Ratio

   Applicable Margin  

Equal to or less than 1.00 to 1.0

     0.50 % 

Greater than 1.00 to 1.0

     0.25 % 

“Authorized Person” means any one of the individuals authorized to sign on
behalf of Borrowers, and any other individual designated by any one of such
authorized signers.

“Borrowers’ Account” means Borrowers’ general operating account maintained with
Lender, into which all Advances will be deposited unless otherwise instructed by
Administrative Borrower in writing.

“Borrowing Base” means at any time the sum of:

 

  (i)

85% of the Eligible Receivable Amount; plus

 

  (ii)

Solely during any Inventory Sublimit Availability Period, the least of (x) 50%
of the book value of Eligible Inventory, (y) 80% of the net orderly liquidation
value of Eligible Inventory, (z) the Inventory Sublimit, or (aa) an amount equal
to 66.67% of the availability created by clause (i) of this definition; minus

 

  (iii)

such reserves as Lender may deem proper and necessary it is Permitted Discretion
from time to time.

Lender may increase or decrease the advance rates set forth in clause (i) and
(ii) of this definition from time to time in its Permitted Discretion upon
notice to Administrative Borrower.

“Cash Collateralize” means the delivery of cash or an Acceptable Letter of
Credit to Lender, as security for the payment of Obligations, in an amount equal
to, (a) with respect to Letters of Credit, 110% of the Letter of Credit
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Cash Management Services, the Credit Card Limit, and the
FX Sublimit), 110% of Lender’s good faith estimate of the amount due or to
become due, including all fees and other amounts relating to such Obligations.
“Cash Collateralization” has a correlative meaning.

“Cash Flow” and “Cash Burn” mean, for any trailing 3 month period, EBDA plus
stock-based compensation minus capital lease principal payments, tested as of
the end of each month.

“Cash Management Sublimit” means $0.

“Collateral” means all of each Borrower’s rights and interest in any and all
personal property, whether now existing or hereafter acquired or created and
wherever located, and all products and proceeds thereof and accessions thereto,
including but not limited to the following (collectively, the “Collateral”): (a)
all accounts (including health care insurance receivables), chattel paper
(including tangible and electronic chattel paper), inventory (including all
goods held for sale or lease or to be furnished under a contract for service,
and including returns and repossessions), equipment (including all accessions
and additions thereto), instruments (including promissory notes), investment
property (including securities and securities entitlements), documents
(including negotiable documents), deposit accounts, letter of credit rights,
money, any commercial tort claim of such Borrower which is now or hereafter
identified by Administrative Borrower or Lender, general intangibles (including
payment intangibles and software), goods (including fixtures) and all of
Borrowers’ books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records; and (b) any and all
cash proceeds and/or noncash proceeds thereof, including without limitation,
insurance proceeds, and all supporting obligations and the security therefore or
for any right to payment. Collateral shall specifically exclude (the “Excluded
Collateral”) (i) all real property owned by such Borrower (ii) “intent-to-use”
Trademark applications for which an amendment to allege use or statement of use
has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d),
respectively, or if filed, has not been deemed in conformance with 15 U.S.C. §
1051(a) or examined and accepted, respectively by the United States Patent and
Trademark Office, to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such “intent to use” trademark applications under applicable federal law,
(iii) any items of general intangibles that is now owned or hereafter held by
such Borrower but only to the extent that such item of general intangibles (or
any agreement evidencing such item of general intangibles) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a person or entity (other
than such Borrower) to, the creation, attachment or perfection of the security
interest granted herein, and any

 

10



--------------------------------------------------------------------------------

such restriction, prohibition and/or requirement of consent is effective and
enforceable under applicable law and is not rendered ineffective by applicable
law (including, without limitation, pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC) so long as such Borrower has used commercially reasonable
efforts to obtain the consent to such creation, attachment or perfection of the
security interest granted herein and (iv) any equipment subject to a Permitted
Lien (other than security interests in favor of Lender) to the extent that the
grant of other liens on such equipment (w) would result in a breach or violation
of, or constitute a default under, the agreement or instrument governing such
Permitted Lien, (x) would result in the loss of use of such equipment, (y) would
permit the holder of such Permitted Lien to terminate such Loan Party’s use of
such equipment, (z) would otherwise result in a loss of material rights of such
Borrower with respect to such equipment; provided, however, that (1) Excluded
Collateral shall not include any proceeds of any item of Excluded Collateral,
and (y) any item of Excluded Collateral that at any time ceases to satisfy the
criteria for Excluded Collateral (whether as a result of such Borrower obtaining
any necessary consent, any change in any rule of law, statute or regulation, or
otherwise), shall no longer be Excluded Collateral.

“Collection Account” means the deposit account maintained with Lender which,
pursuant to the Lockbox Agreement, all Collections received in the Lockbox are
to be deposited, and as to which Borrowers have no right to withdraw funds.

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
in all material respects (except to the extent such representation is qualified
by “materiality”, “material adverse change” or words of similar import, in which
case they shall be true and correct in all respects) as of the date such
certificate is delivered, except to the extent such representation or warranty
relates to a specific earlier date in which case such representation and
warranties shall be true and correct in all material respects (except to the
extent such representation is qualified by “materiality”, “material adverse
change” or words of similar import, in which case they shall be true and correct
in all respects) as of such stated earlier date.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on date of this Agreement, and
(b) any individual who becomes a member of the Board of Directors of Parent
after the date of this Agreement if such individual was approved, appointed or
nominated for election to the Board of Directors by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office on the date of this Agreement in
an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.

“Credit Card Limit” means the lesser of (a) the credit limit stated in the
applicable credit card agreements for business credit cards issued by Lender for
the account of Borrowers, or (b) $150,000.

“Credit Limit” means the sum of $20,000,000 plus the Credit Card Limit, which is
intended to be the maximum amount of Advances (including deemed Advances under
the Credit Card Limit) at any time outstanding.

“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.

“Due Diligence Fee” means a payment of an annual fee equal to $900 due upon the
date of this Agreement and $900 due upon each anniversary thereof so long as any
Advance is outstanding or available hereunder.

“EBDA” means consolidated net profit before tax plus depreciation expense and
amortization expense.

“Eligible Inventory” means Inventory which shall be valued at the lower of cost
(determined on a first-in-first-out basis) or market, and which satisfies the
following requirements:

 

  (a)

the Inventory is owned by the applicable Borrower free of any title defects or
any liens or interests of others except the security interest in favor of
Lender;

 

  (b)

the Inventory is held for sale or use in the ordinary course of the applicable
Borrowers’ business and is of good and merchantable quality. Display items,
work-in-process, parts, samples, and packing and shipping materials are not
eligible. Inventory which is obsolete, unsalable, damaged, defective, used,
discontinued, perishable or slow moving (i.e., in the applicable Borrower’s
stock for 12 months or more), or which has been returned by the buyer, is not
eligible;

 

  (c)

the Inventory is covered by insurance as required in Section 4.4 of this
Agreement;

 

  (d)

the Inventory has not been manufactured to the specifications of a particular
Account Debtor;

 

11



--------------------------------------------------------------------------------

  (e)

the Inventory is not subject to any licensing agreements which would prohibit or
restrict in any way the ability of Lender to sell the Inventory (including its
packaging) to third parties;

 

  (f)

the Inventory has been produced in compliance with the requirements of the U.S.
Fair Labor Standards Act (29 U.S.C. §§201 et seq.);

 

  (g)

the Inventory is not on consignment;

 

  (h)

the Inventory is not related to an “undesirable” industry, as determined by
Lender from time to time in its sole discretion;

 

  (i)

the Inventory is located at one of Borrowers’ locations within the United
States;

 

  (j)

Lender has received an audit on the Inventory satisfactory to Lender; and

 

  (k)

the Inventory is otherwise acceptable to Lender.

“Eligible Receivable” means a Receivable that satisfies all of the following:

 

  (a)

The Receivable has been created by the applicable Borrower in the ordinary
course of such Borrower’s business and without any obligation on the part of
such Borrower to render any further performance.

 

  (b)

There are no conditions which must be satisfied before the applicable Borrower
is entitled to receive payment of the Receivable, and the Receivable does not
arise from COD sales, consignments or guaranteed sales.

 

  (c)

The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise; provided the portion excluded
pursuant to this clause (c) shall not exceed the amount of the defense.

 

  (d)

The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably be expected to assert any counterclaims or offsets against the
applicable Borrower (including offsets for any “contra accounts” owed by such
Borrower to the Account Debtor for goods purchased by such Borrower or for
services performed for such Borrower); provided that the amount excluded
pursuant to this clause (d) shall not exceed the amount of such counterclaims
and offsets and shall not be in duplication of counterclaims and offsets used to
calculate the Receivable Amount.

 

  (e)

The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 

  (f)

the applicable Borrower has sent an invoice to the Account Debtor in the amount
of the Receivable.

 

  (g)

the applicable Borrower is not prohibited by the laws of the state where the
Account Debtor is located from bringing an action in the courts of that state to
enforce the Account Debtor’s obligation to pay the Receivable; the applicable
Borrower has taken all appropriate actions to ensure access to the courts of the
state where Account Debtor is located, including, where necessary; the filing of
a Notice of Business Activities Report or other similar filing with the
applicable state agency or the qualification by such Borrower as a foreign
corporation authorized to transact business in such state.

 

  (h)

The Receivable is owned by the applicable Borrower free of any title defects or
any liens or interests of others except the security interest in favor of
Lender, and Lender has a perfected, first priority security interest in such
Receivable.

 

  (i)

The Account Debtor on the Receivable is not any of the following: (1) an
employee, Affiliate, parent or subsidiary of any Borrower, or an entity which
has common officers or directors with any Borrower; (2) the U.S. government or
any agency or department of the U.S. government unless the applicable Borrower
complies with the procedures in the Federal Assignment of Claims Act of 1940 (41
U.S.C. §15) with respect to the Receivable, and the underlying contract
expressly provides that neither the U.S. government nor any agency or department
thereof shall have the right of set-off against such Borrower; (3) any person or
entity located in a foreign country except Canada (excluding Quebec) unless
(A) the Receivable is supported by an irrevocable letter of credit issued by a
bank acceptable to Lender, and if requested by Lender, the original of such
letter of credit and/or any usance drafts drawn under such letter of credit and
accepted by the issuing or confirming bank have been delivered to Lender; or
(B) the Receivable is supported by other insurance, bond or assurance acceptable
to Lender; or (4) an Account Debtor as to which 35% or more of the aggregate
dollar amount of all outstanding Receivables owing from such Account Debtor have
not been paid within 90 days from invoice date.

 

12



--------------------------------------------------------------------------------

  (j)

The Receivable is not in default (a Receivable will be considered in default if
any of the following occur: (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).

 

  (k)

The Receivable does not arise from the sale of goods which remain in the
applicable Borrower’s possession or under such Borrower’s control.

 

  (l)

The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to the applicable Borrower under any other
obligation which is evidenced by a promissory note.

 

  (m)

The Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% (or 50% if the Account Debtor is Ford Motor Company,
Toyota, or Home Depot) of Borrowers’ aggregate dollar amount of all outstanding
Receivables.

 

  (n)

The Receivable does not arise from pre-billings, retention billings, or progress
billings.

 

  (o)

The Receivable does not consist of bill & hold accounts, bonded receivables, or
employee receivables.

 

  (p)

The Receivable is otherwise acceptable to Lender.

“Eligible Receivable Amount” means at any time the sum of the Receivable Amounts
of the Eligible Receivables.

“Event of Default” has the meaning set forth in Section 7.1.

“Facility Fee” means a payment of an annual fee equal to 0.45 percentage points
of the Credit Limit due upon the date of this Agreement and each anniversary
thereof so long as any Advance is outstanding or available hereunder.

“Finance Charge” means an interest amount equal to the Finance Charge Percentage
of the ending daily Account Balance for the relevant period.

“Finance Charge Percentage” means a rate per year equal to the Prime Rate plus
the Applicable Margin plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.

“FX Sublimit” means $0.

“GAAP” means generally accepted accounting principles consistently applied and
used consistently with prior practices.

“Inventory” means and includes all of each Borrowers’ now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment, arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in Borrowers’ business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them.

“Inventory Sublimit” means $6,700,000.

“Inventory Sublimit Availability Period” means the period commencing on the date
that Borrowers have delivered financial statements to Lender demonstrating 6
consecutive monthly measurement periods following the Start Date of positive
Cash Flow and terminating on the date, if ever, that Borrowers have Cash Flow of
less than <$750,000> in an monthly measurement period. As used herein, “Start
Date” means, initially, the date of this Agreement, and thereafter Start Date
means the date that the Inventory Sublimit Availability Period terminates
pursuant to the foregoing.

“Lender” means WESTERN ALLIANCE BANK, an Arizona corporation, and its successors
and assigns.

“Letter of Credit” has the meaning set forth in Section 1.8.

 

13



--------------------------------------------------------------------------------

“Letters of Credit Obligation” means, at any time, the sum of, without
duplication, (i) the maximum amount available to be drawn on all outstanding
Letters of Credit issued by Lender or by Lender’s Affiliate and (ii) the
aggregate amount of all amounts drawn and unreimbursed with respect to Letters
of Credit issued by Lender or by Lender’s Affiliate.

“Letter of Credit Sublimit” means $2,000,000.

“Loan Documents” means this Agreement and all other documents, instruments, and
agreements executed in connection with the transactions contemplated hereunder
or to perfect or protect the liens and security interests granted to Lender in
connection herewith.

“Lockbox” is defined in the Lockbox Agreement.

“Lockbox Agreement” is defined in Section 1.4(a).

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, condition (financial or otherwise), or results of operations of
Borrowers taken as a whole; (ii) the ability of any Borrower or any guarantor to
perform its obligations under the Loan Documents to which it is a party,
(iii) the validity or enforceability of the Loan Documents, or the rights or
remedies of Lender hereunder and thereunder, (iv) the value of the Collateral,
or (v) the priority of Bank’s Liens with respect to the Collateral.

“Maturity Date” means two years from the date hereof or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.

“Month End” means the last calendar day of each month.

“Obligations” means all liabilities and obligations of Borrowers (or any of
them) to Lender of any kind or nature, present or future, arising under or in
connection with this Agreement or under any other document, instrument or
agreement, whether or not evidenced by any note, guarantee or other instrument,
whether arising on account or by overdraft, whether direct or indirect
(including those acquired by assignment) absolute or contingent, primary or
secondary, due or to become due, now owing or hereafter arising, and however
acquired; including, without limitation, all Advances, Finance Charges, fees,
interest, expenses, professional fees and attorneys’ fees.

“Overadvance” means at any time an amount equal to the greater of the amounts
(if any) by which the total amount of the outstanding Advances (including deemed
Advances with respect to the FX Sublimit, the Letter of Credit Sublimit, the
Credit Card Limit, and the total amount of the Cash Management Sublimit) exceeds
the lesser of the Credit Limit or the Borrowing Base.

“Permitted Discretion” means: a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Indebtedness” means:

 

  (a)

Indebtedness under this Agreement or that is otherwise owed to Lender.

 

  (b)

Indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

 

  (c)

Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $1,100,000 in
total principal amount at any time outstanding.

 

  (d)

Other indebtedness in an aggregate amount not to exceed $500,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause an Event of Default hereunder.

 

  (e)

Inter-company indebtedness among Borrowers.

 

  (f)

Unpaid insurance premiums (not in excess of one (1) years’ premiums) owing to
insurance companies and insurance brokers incurred in connection with the
financing of insurance premiums in the ordinary course of business.

 

  (g)

Indebtedness incurred in the refinancing of any indebtedness set forth in
(a) through (d) above, provided that the principal amount thereof is not
increased or the terms thereof are not modified to impose more burdensome terms
upon Borrowers.

 

14



--------------------------------------------------------------------------------

  (h)

Other Indebtedness as may be agreed in writing by Bank.

“Permitted Liens” means the following but only with respect to property not
consisting of Receivables or Inventory:

 

  (a)

Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

 

  (b)

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 

  (c)

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (g) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 

  (d)

Liens arising in the ordinary course of business (such as (i) liens of carriers,
warehousemen, mechanics and materialmen and other similar liens imposed by law
and (ii) liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being diligently contested in good faith by
appropriate proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed.

 

  (e)

Attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $200,000 (to the extent not covered by insurance as to which a solvent
and unaffiliated insurance company has not disclaimed coverage in writing)
arising in connection with court proceedings, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings.

 

  (f)

Liens in favor of insurers (or other persons or entities financing the payment
of insurance premiums) for the premiums payable in respect of insurance policies
maintained by Borrowers issued by such insurers securing Debt permitted under
clause (f); provided that such liens attach solely to returned premiums in
respect of such insurance policies and the proceeds of such policies.

 

  (g)

Liens granted to Sentry Financial Corporation (“Sentry”) pursuant to purchase
agreements entered into from time to time between Sentry and Parent; provided
that such Liens encumber solely (1) an energy services agreement between Parent
and Ford Motor Company (or, upon written notice to Lender, any other Account
Debtor of Parent) that is assigned to Sentry, (2) the inventory of Parent
covered by such agreement, and (3) the payments owing to Parent thereunder.

“Prime Rate” means the greater of 5.00% per year or the Prime Rate published in
the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced from time to time by Lender as
its Prime Rate. Lender may price loans to its customers at, above, or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in the
Prime Rate.

“Quick Ratio” means the aggregate of unrestricted cash, unrestricted marketable
securities and the aggregate Receivable Amount of all Receivables (per the most
recent borrowing base certificate delivered to Lender) hereunder convertible
into cash divided by total current liabilities, including the Obligations.

“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

“Receivables” means each Borrower’s rights to payment arising in the ordinary
course of such Borrower’s business, including accounts, chattel paper,
instruments, contract rights, documents, general intangibles, letters of credit,
drafts, and bankers acceptances.

“RML” means, as of the date of determination, unrestricted cash on deposit with
Lender plus availability under Section 1.1 divided by Cash Burn as of such date.

 

15



--------------------------------------------------------------------------------

“Subordinated Debt” means indebtedness of any Borrower that is expressly
subordinated to the indebtedness of such Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.

“Subsidiary” means any corporation, limited liability company, partnership,
trust or other entity (whether now existing or hereafter organized or acquired)
of which Parent or one or more Subsidiaries of Parent at the time owns or
controls directly or indirectly more than 50% of the shares of stock or
partnership or other ownership interest having general voting power under
ordinary circumstances to elect a majority of the board of directors, managers
or trustees or otherwise exercising control of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
at the time stock or any other form of ownership of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

“Termination Fee” means a payment equal to 0.50% of the Credit Limit.

“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.

 

  12.2

Construction:

 

  (a)

In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,” (v)
unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 

  (b)

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrowers or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

 

  (c)

Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

 

13.

JURY TRIAL WAIVER. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.

 

14.

JUDICIAL REFERENCE PROVISION.

 

  14.1

In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

  14.2

With the exception of the items specified in Section 14.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

  14.3

The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

16



--------------------------------------------------------------------------------

  14.4

The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

  14.5

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

  14.6

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

  14.7

Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

  14.8

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

  14.9

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

  14.10

THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

15.

EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrowers and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder. Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrowers’ behalf. Each Borrower
agrees that Lender shall have the right to identify such Borrower by name in
those materials.

 

17



--------------------------------------------------------------------------------

16.

OTHER AGREEMENTS. Any security agreements, liens and/or security interests
securing payment of any obligations of Borrowers (or any of them) owing to
Lender or its Affiliates also secure the Obligations, and are valid and
subsisting and are not adversely affected by execution of this Agreement. An
Event of Default under this Agreement constitutes a default under other
outstanding agreements between any Borrower and Lender or its Affiliates.

 

17.

REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of the
Obligations by Borrowers or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable and
documented out-of-pocket attorneys’ fees of Lender related thereto, the
liability of Borrowers and such guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

 

18.

PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrowers that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (“Patriot Act”), Lender is required to obtain, verify and
record information that identifies Borrowers, which information includes the
names and addresses of Borrowers and other information that will allow Lender to
identify Borrowers in accordance with the Patriot Act.

 

19.

ACCOUNTING TERMS. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP; provided, however, that if Administrative
Borrower notifies Lender that Borrowers request an amendment to any provision
hereof to eliminate the effect of any change in accounting principles required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto or any agency with similar functions)
(an “Accounting Change”) occurring after the date of this Agreement, or in the
application thereof (or if Lender notifies Administrative Borrower that Lender
requests an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such Accounting Change or in
the application thereof, then Lender and Borrowers agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Lender and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. Whenever used herein, the term “financial statements” shall
include the footnotes and schedules thereto. Whenever the term “Borrowers” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrowers and their respective Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.

 

20.

JOINT AND SEVERAL LIABILITY; SINGLE LOAN ACCOUNT.

 

  20.1

Joint and Several Liability. Each Borrower agrees that it is jointly and
severally, directly and primarily liable to Lender for payment, performance and
satisfaction in full of the Obligations and that such liability is independent
of the duties, obligations, and liabilities of the other Borrower. Lender may
bring a separate action or actions on each, any, or all of the Obligations
against any Borrower, whether action is brought against the other Borrowers or
whether the other Borrowers are joined in such action. In the event that any
Borrower fails to make any payment of any Obligations on or before the due date
thereof, the other Borrowers immediately shall cause such payment to be made or
each of such Obligations to be performed, kept, observed, or fulfilled.

 

  20.2

Primary Obligation; Waiver of Marshaling. This Agreement and the Loan Documents
to which Borrowers are a party are a primary and original obligation of each
Borrower, are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
this Agreement or the Loan Documents to which Borrowers are a party. Each
Borrower agrees that its liability under this Agreement and the Loan Documents
which Borrowers are a party shall be immediate and shall not be contingent upon
the exercise or enforcement by Lender of whatever remedies they may have against
the other Borrowers, or the enforcement of any lien or realization upon any
security Lender may at any time possess. Each Borrower consents and agrees that
Lender shall be under no obligation to marshal any assets of any Borrower
against or in payment of any or all of the Obligations.

 

  20.3

Financial Condition of Borrowers. Each Borrower acknowledges that it is
presently informed as to the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower hereby covenants
that it will continue to keep informed as to the financial condition of the
other Borrowers, the status of the other Borrowers and of all circumstances
which bear upon the risk of nonpayment. Absent a written request from any
Borrower to Lender for information, each Borrower hereby waives any and all
rights it may have to require Lender to disclose to such Borrower any
information which Lender may now or hereafter acquire concerning the condition
or circumstances of the other Borrowers.

 

18



--------------------------------------------------------------------------------

  20.4

Continuing Liability. The liability of each Borrower under this Agreement and
the Loan Documents to which such Borrower is a party includes Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Obligations after prior Obligations have been satisfied in
whole or in part. To the maximum extent permitted by law, each Borrower hereby
waives any right to revoke its liability under this Agreement and Loan Documents
as to future indebtedness, and in connection therewith, each Borrower hereby
waives any rights it may have under Section 2815 of the California Civil Code.

 

  20.5

Additional Waivers. Each Borrower absolutely, unconditionally, knowingly, and
expressly waives:

 

  (a)

(1) notice of acceptance hereof; (2) notice of any Loans or other financial
accommodations made or extended under this Agreement and the Loan Documents to
which Borrowers are a party or the creation or existence of any Obligations;
(3) notice of the amount of the Obligations, subject, however, to each
Borrower’s right to make inquiry of Lender to ascertain the amount of the
Obligations at any reasonable time; (4) notice of any adverse change in the
financial condition of the other Borrowers or of any other fact that might
increase such Borrower’s risk hereunder; (5) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents to which Borrowers are a party, except as may be otherwise expressly
set forth herein; and (6) all other notices (except if such notice is
specifically required to be given to Borrowers hereunder or under the Loan
Documents to which Borrowers are a party) and demands to which such Borrower
might otherwise be entitled.

 

  (b)

its right, under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require Lender to institute suit against, or to exhaust any rights
and remedies which Lender has or may have against, the other Borrowers or any
third party, or against any collateral for the Obligations provided by the other
Borrowers, or any third party. Each Borrower further waives any defense arising
by reason of any disability or other defense (other than the defense that the
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Borrowers or by reason of the cessation from any cause whatsoever
of the liability of the other Borrowers in respect thereof.

 

  (c)

(1) any rights to assert against Lender any defense (legal or equitable),
set-off, counterclaim, or claim which such Borrower may now or at any time
hereafter have against the other Borrowers or any other party liable to Lender;
(2) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (3) any defense such Borrower has to performance hereunder, and any
right such Borrower has to be exonerated, provided by Sections 2819, 2822, or
2825 of the California Civil Code, or otherwise, arising by reason of: the
impairment or suspension of Lender’s rights or remedies against the other
Borrowers; the alteration by Lender of the Obligations; any discharge of the
other Borrowers’ obligations to Lender by operation of law as a result of
Lender’s intervention or omission; or the acceptance by Lender of anything in
partial satisfaction of the Obligations; and (4) the benefit of any statute of
limitations affecting such Borrower’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such Borrower’s
liability hereunder.

 

  (d)

Each Borrower absolutely, unconditionally, knowingly, and expressly waives any
defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Lender including any defense based upon an
election of remedies by Lender under the provisions of Sections 580a, 580b,
580d, and 726 of the California Code of Civil Procedure or any similar law of
California or any other jurisdiction; or (ii) any election by Lender under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against Borrowers. Pursuant to California Civil Code
Section 2856(b):

 

  (i)

Each Borrower waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower’s rights of subrogation and reimbursement against
the other Borrowers by the operation of Section 580(d) of the California Code of
Civil Procedure or otherwise.

 

  (ii)

Each Borrower waives all rights and defenses that such Borrower may have because
the Obligations are secured by real property. This means, among other things:
(1) Lender may collect from such Borrower without first foreclosing on any real
or personal property collateral pledged by the other Borrowers; and (2) if
Lender forecloses on any real property collateral pledged by the other
Borrowers: (A) the amount of the Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and

 

19



--------------------------------------------------------------------------------

  (B) Lender may collect from such Borrower even if Lender, by foreclosing on
the real property collateral, has destroyed any right such Borrower may have to
collect from the other Borrowers. This is an unconditional and irrevocable
waiver of any rights and defenses each Borrower may have because the Obligations
are secured by real property. These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d, or 726
of the California Code of Civil Procedure.

 

  (e)

Each Borrower hereby absolutely, unconditionally, knowingly, and expressly
waives (until payment in full in cash of the Obligations): (i) any right of
subrogation such Borrower has or may have as against the other Borrowers with
respect to the Obligations; (ii) any right to proceed against the other
Borrowers or any other Person, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims, whether direct or
indirect, liquidated or contingent, whether arising under express or implied
contract or by operation of law, which such Borrower may now have or hereafter
have as against the other Borrowers with respect to the Obligations; and
(iii) any right to proceed or seek recourse against or with respect to any
property or asset of the other Borrowers.

 

  (f)

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS AGREEMENT, EACH BORROWER HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY,
AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b,
580c, 580d, AND 726, CALIFORNIA UNIFORM COMMERCIAL CODE SECTIONS 3116, 3118,
3119, 3419, 3605, 9504, 9505, AND 9507, AND CHAPTER 2 OF TITLE 14 OF PART 4 OF
DIVISION 3 OF THE CALIFORNIA CIVIL CODE.

 

  20.6

Settlements or Releases. Each Borrower consents and agrees that, without notice
to or by such Borrower, and without affecting or impairing the liability of such
Borrower hereunder, Lender may, by action or inaction:

 

  (a)

compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce this
Agreement and the Loan Documents, or any part thereof, with respect to the other
Borrowers or any guarantor;

 

  (b)

release the other Borrowers or any guarantor or grant other indulgences to the
other Borrowers or any guarantor in respect thereof;

 

  (c)

amend or modify in any manner and at any time (or from time to time) this
Agreement or any of the Loan Documents; or

 

  (d)

release or substitute any guarantor, if any, of the Obligations, or enforce,
exchange, release, or waive any security for the Obligations or any other
guaranty of the Obligations, or any portion thereof.

 

  20.7

No Election. Lender shall have the right to seek recourse against each Borrower
to the fullest extent provided for herein, and no election by Lender to proceed
in one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Lender’s right to proceed in any other form of
action or proceeding or against other parties unless Lender have expressly
waived such right in writing. Specifically, but without limiting the generality
of the foregoing, no action or proceeding by Lender under this Agreement and the
Loan Documents shall serve to diminish the liability of any Borrower under this
Agreement and the Loan Documents to which Borrowers are a party except to the
extent that Lender finally and unconditionally shall have realized indefeasible
payment by such action or proceeding.

 

  20.8

Indefeasible Payment. The Obligations shall not be considered indefeasibly paid
unless and until all payments to Lender are no longer subject to any right on
the part of any Person, including any Borrower, any Borrower as a debtor in
possession, or any trustee (whether appointed pursuant to the Bankruptcy Code of
the United States of America, or otherwise) of any Borrower’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential. Upon such full and final performance and indefeasible payment of
the Obligations, Lender shall have no obligation whatsoever to transfer or
assign its interest in this Agreement and the Loan Documents to any Borrower. In
the event that, for any reason, any portion of such payments to Lender is set
aside or restored, whether voluntarily or involuntarily, after the making
thereof, then the obligation intended to be satisfied thereby shall be revived
and continued in full force and effect as if said payment or payments had not
been made, and any Borrower shall be liable for the full amount Lender is
required to repay plus any and all costs and expenses (including reasonable and
documented out-of-pocket attorneys’ fees and attorneys’ fees incurred in
proceedings brought under the Bankruptcy Code of the United States of America)
paid by Lender in connection therewith.

 

20



--------------------------------------------------------------------------------

  20.9

Single Loan Account. At the request of Borrowers to facilitate and expedite the
administration and accounting processes and procedures of the Advances and
Letters of Credit, Lender has agreed, in lieu of maintaining separate loan
accounts on Lender’s books in the name of each of Borrowers, that Lender may
maintain a single loan account under the name of all Borrowers (the “Loan
Account”). All Loans shall be made jointly and severally to Borrowers and shall
be charged to the Loan Account, together with all interest and other charges as
permitted under and pursuant to the Loan Documents. The Loan Account shall be
credited with all repayments of Obligations received by Lender, on behalf of
Borrowers, from any Borrower pursuant to the terms of the Loan Documents.

 

  20.10

Apportionment of Proceeds of Advances. Each Borrower expressly agrees and
acknowledges that Lender shall have no responsibility to inquire into the
correctness of the apportionment or allocation of or any disposition by any of
Borrowers of (a) the Advances or Letters of Credit, or (b) any of the expenses
and other items charged to the Loan Account pursuant to this Agreement. The
Advances and Letters of Credit and such expenses and other items shall be made
for the collective, joint, and several account of Borrowers and shall be charged
to the Loan Account.

 

  20.11

Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints Parent
as the borrowing agent and attorney-in-fact for all Borrowers (“Administrative
Borrower”) which appointment shall remain in full force and effect unless and
until Lender shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide Lender with all notices
with respect to Advances and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under the Loan Documents and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Advances and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of the
Loan Documents. It is understood that the handling of the Advances and
Collateral of Borrowers in a combined fashion, as more fully set forth herein,
is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that Lender shall not incur liability to any
Borrower as a result hereof. Each Borrower expects to derive benefit, directly
or indirectly, from the handling of the Loans and the Collateral in a combined
fashion since the successful operation of each Borrower is dependent on the
continued successful performance of the integrated group. To induce Lender to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify Lender, and hold Lender harmless against, any and all
liability, expense, loss or claim of damage, or injury, made against Lender by
any Borrower or by any third Person whosoever, arising from or incurred by
reason of (a) the handling of the Advances and Collateral of Borrowers as herein
provided, (b) Lender’s relying on any instructions of the Administrative
Borrower, or (c) any other action taken by Lender hereunder or under the other
Loan Documents, except that Borrowers will have no liability to Lender under
this Section 20.11 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of Lender.

[remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------

21.

NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the day
and year above written.

 

BORROWERS:     ORION ENERGY SYSTEMS, INC.,     a Wisconsin corporation   Address
for Notices:         C/O Orion Energy Systems, Inc.         2210 Woodland Drive
    By:  

/s/ William T. Hull

  Manitowoc, WI 54220     Name:   William T. Hull   Fax:
                                                                             
Title:   Chief Financial Officer   Email:
                                                                             
Attn:                                                                          
                                       CLEAN ENERGY SOLUTIONS, LLC,       a
Wisconsin limited liability company       By:  

/s/ William T. Hull

      Name:   William T. Hull       Title:   Chief Financial Officer       GREAT
LAKES ENERGY TECHNOLOGIES, LLC,       a Wisconsin limited liability company    
  By:  

/s/ William T. Hull

      Name:   William T. Hull       Title:   Chief Financial Officer       ORION
SHARED SERVICES, LLC,       a Wisconsin limited liability company       By:  

/s/ William T. Hull

      Name:   William T. Hull       Title:   Chief Financial Officer       ORION
AVIATION, LLC,       a Wisconsin limited liability company       By:  

/s/ William T. Hull

      Name:   William T. Hull       Title:   Chief Financial Officer  

[Signatures continue on next page]

 

BUSINESS FINANCING AGREEMENT



--------------------------------------------------------------------------------

ORION TECHNOLOGY VENTURES, LLC, a Wisconsin limited liability company

By:  

/s/ William T. Hull

Name:   William T. Hull Title:   Chief Financial Officer

ORION ASSET MANAGEMENT, LLC, a Wisconsin limited liability company

By:  

/s/ William T. Hull

Name:   William T. Hull Title:   Chief Financial Officer

ORION OPERATIONS, LLC, a Wisconsin limited liability company

By:  

/s/ William T. Hull

Name:   William T. Hull Title:   Chief Financial Officer

[Signatures continue on next page]

 

BUSINESS FINANCING AGREEMENT



--------------------------------------------------------------------------------

LENDER:     WESTERN ALLIANCE BANK,     an Arizona corporation Address for
Notices:     WESTERN ALLIANCE BANK                  55 Almaden Blvd.     By:  

/s/ Lisa Chang

San Jose, CA 95113     Name:   Lisa Chang Fax: (408) 423-8520     Title:   Vice
President Email: Lee.Shodiss@bridgebank.com     Attn: Lee Shodiss    

BUSINESS FINANCING AGREEMENT



--------------------------------------------------------------------------------

Schedule 1 to Business Financing Agreement

 

Name of Borrower

  

Form of Organization

  

Location of Chief Executive

Office and records

  

Location of Collateral

Orion Energy Systems, Inc.    Wisconsin corporation       Clean Energy
Solutions, LLC    Wisconsin limited liability company       Great Lakes Energy
Technologies, LLC    Wisconsin limited liability company       Orion Shared
Services, LLC    Wisconsin limited liability company       Orion Aviation, LLC
   Wisconsin limited liability company       Orion Technology Ventures, LLC   
Wisconsin limited liability company       Orion Asset Management, LLC   
Wisconsin limited liability company       Orion Operations, LLC    Wisconsin
limited liability company      

Schedule 1 to Business Financing Agreement